[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                 FILED
                                                      U.S. COURT OF APPEALS
                      ________________________          ELEVENTH CIRCUIT
                                                            August 10, 2005
                            No. 05-10229                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                        Agency Nos. A95-228-614
                           and A95-228-615

JUAN MANUEL LOPEZ MOLANO,
YAZMIN PAEZ DURAN, et al.,

                                                                  Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (August 10, 2005)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Juan Manuel Lopez-Molano, his wife, Jazmine Paez-Duran, and his

daughter, Paola Sofia Lopez-Paez, (collectively “the petitioners”), petition for

review of the Board of Immigration Appeal’s (“BIA”) decision affirming without

opinion the immigration judge’s (“IJ”) denial of asylum and withholding of

removal. Because the petitioners’ asylum proceedings commenced after April 1,

1997, the permanent rules of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (“IIRIRA”) apply. See Gonzalez-Oropeza v. U.S. Att’y

Gen., 321 F.3d 1331, 1332 (11th Cir. 2003).

      To the extent that the IJ’s and BIA’s decisions were based on a legal

determination, this court’s review is de novo. D-Muhumed v. U. S. Att’y Gen., 388
F.3d 814, 817 (11th Cir. 2004). Factual determinations are reviewed under the

substantial evidence test, and this court “must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir.

2001) (quotation omitted). This court “cannot engage in fact-finding on appeal,

nor may [it] weigh evidence that was not previously considered below.” Id. at

1278. Therefore, a finding of fact will be reversed “only when the record compels

reversal; the mere fact that the record may support a contrary conclusion is not




                                          2
enough to justify a reversal.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc), cert. denied, 125 S. Ct. 2245 (2005).

      After reviewing the record and reading the parties’ briefs, we conclude that

the petition for review is due to be denied because substantial evidence supports

the IJ’s finding that (1) Lopez-Molano’s testimony was not credible; (2) the

petitioners were not eligible for asylum because they failed to establish past

persecution or a well-founded fear of future persecution on account of Lopez-

Molano’s political activities; and (3) Lopez-Molano was not eligible for

withholding of removal because he failed to establish that it was more likely than

not that he would be persecuted or tortured upon his return to Columbia.

Accordingly, we deny the petition for review.

      PETITION DENIED.




                                          3